DETAILED ACTION
This Office Action is in response to RCE filed July 21, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: on line 11 of claim 1 and on line 10 of claim 9, “that” should be replaced with “a thickness”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2001358283) in view of Harada (US 9,966,170) and further in view of Tsukada et al. (US 7,612,429)
In the below prior art rejection, the claim limitations “current sensing” and “for detecting a current flowing in a power module” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Takano discloses a current sensing resistor for detecting a current flowing in a power module (3; composite structure of 4, 5A and 5B) ([0014]) comprising: a first terminal (5A or 5B) and a second terminal (5B or 5A) both made in a planar shape from an electrically conductive metal material; and a planar resistive element (4) disposed between the first terminal and the second terminal so that the resistive element, the first terminal, and the second terminal are layered in a thickness direction to constitute a laminate.
Takano differs from the claimed invention by not showing that the laminate has a width of less than or equal to 5 mm and having a thickness of less than or equal to 0.5 mm, wherein each of the first terminal and the second terminal has a thickness smaller than that of the resistive element.
Takano further discloses that each of the first terminal (5A or 5B) and the second terminal (5B or 5A) appears to have a thickness smaller than a thickness of the resistive element (4) when the scale shown in Fig. 1 of Takano is to the scale.
In addition, Harada discloses a current sensing resistor (Fig. 1), wherein a first terminal (one of pair of electrodes 2) and a second terminal (the other of pair of 
Since both Takano and Harada teach a current sensing resistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second terminal disclosed by Takano can be smaller than a thickness of the resistive element of Takano and the planar resistive element can have the claimed thickness as disclosed by Harada, because (a) the thickness of the resistive element would determine the resistivity of the claimed current sensing resistor, and thus should be controlled to optimize the resistivity of the claimed current sensing resistor, and (b) furthermore, the thickness of the first and second terminal can be smaller than the resistive element as disclosed by Harada et al. since the thicknesses of the first and second terminal can be reduced to decrease the overall device thickness, and the thicknesses of the first and second terminal would not be as important as the thickness of the resistive element in the functionality and operation of the current sensing resistor.
When the thickness of the planar resistive element disclosed by Takano is equal to or close to 0.1 mm, which would have been obvious as disclosed by Harada, the laminate comprising the first and second terminal, and the planar resistive element disclosed by Takano in view of Harada would be within the claimed range, because the thickness of the laminate would be less than three times the thickness of the planar resistive element, which would be equal to or close to 3 × 0.1 mm or 0.3 mm.

Tsukada et al. disclose a (current sensing) resistor (1 in Fig. 1), wherein “the resistor 1 has a thickness of approximately 0.1 mm to 1 mm, and length and width dimensions of approximately 2 mm to 7 mm respectively” (col. 8, lines 47-50).
Since both Takano and Tsukada et al. teach a (current sensing) resistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invetnion that the laminate can have a size such as a thickness, length or width of less than or equal to 5 mm(, wherein the laminate can have a thickness of less than or equal to 0.5 mm), because (a) Tsukada et al. disclose a thickness, length and/or width that overlap(s) with the claimed ranges, (b) the size of the laminate and the thickness of the laminate should be controlled to optimize the resistance of the current sensing resistor since a resistance of a current sensing resistor depends on a resistivity of the current sensing resistor material, a thickness of the current sensing resistor, and a width and a length of the current sensing resistor that determines an area of the current sensing resistor, and (c) the claim is prima facie obvious without showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Please see above for the explanations of the corresponding limitations.
Regarding claim 9, Takano discloses a current sensing device for detecting a current flowing in a power module (Fig. 1) comprising: a current sensing resistor (3; composite structure of 4, 5A and 5B) including a first terminal (5A or 5B) and a second terminal (5B or 5A) both made in a planar shape from an electrically conductive metal material, and a planar resistive element (4) disposed between the first terminal and the second terminal so that the resistive element, the first terminal (5A or 5B), and the second terminal (5B or 5A) are layered in a thickness direction to constitute a laminate, and a wiring member (12; conductive pattern) ([0015]) on which the current sensing resistor is mounted, wherein the second terminal (5B or 5A) of the current sensing resistor (3) is (electrically) connected to the wiring member.
Takano differs from the claimed invention by not showing that the laminate has a width of less than or equal to 5 mm and having a thickness of less than or equal to 0.5 mm, wherein each of the first terminal and the second terminal has a thickness smaller than that of the resistive element.
Takano further discloses that each of the first terminal (5A or 5B) and the second terminal (5B or 5A) appears to have a thickness smaller than a thickness of the resistive element (4) when the scale shown in Fig. 1 of Takano is to the scale.
In addition, Harada discloses a current sensing resistor (Fig. 1), wherein a first terminal (one of pair of electrodes 2) and a second terminal (the other of pair of 
Since both Takano and Harada teach a current sensing resistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second terminal disclosed by Takano can be smaller than a thickness of the resistive element of Takano and the planar resistive element can have the claimed thickness as disclosed by Harada, because (a) the thickness of the resistive element would determine the resistivity of the claimed current sensing resistor, and thus should be controlled to optimize the resistivity of the claimed current sensing resistor, and (b) furthermore, the thickness of the first and second terminal can be smaller than the resistive element as disclosed by Harada et al. since the thicknesses of the first and second terminal can be reduced to decrease the overall device thickness, and the thicknesses of the first and second terminal would not be as important as the thickness of the resistive element in the functionality and operation of the current sensing resistor.
When the thickness of the planar resistive element disclosed by Takano is equal to or close to 0.1 mm, which would have been obvious as disclosed by Harada, the laminate comprising the first and second terminal, and the planar resistive element disclosed by Takano in view of Harada would be within the claimed range, because the thickness of the laminate would be less than three times the thickness of the planar resistive element, which would be equal to or close to 3 × 0.1 mm or 0.3 mm.

Tsukada et al. disclose a (current sensing) resistor (1 in Fig. 1), wherein “the resistor 1 has a thickness of approximately 0.1 mm to 1 mm, and length and width dimensions of approximately 2 mm to 7 mm respectively” (col. 8, lines 47-50).
Since both Takano and Tsukada et al. teach a (current sensing) resistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invetnion that the laminate can have a size such as a thickness, length or width of less than or equal to 5 mm(, wherein the laminate can have a thickness of less than or equal to 0.5 mm), because (a) Tsukada et al. disclose a thickness, length and/or width that overlap(s) with the claimed ranges, (b) the size of the laminate and the thickness of the laminate should be controlled to optimize the resistance of the current sensing resistor since a resistance of a current sensing resistor depends on a resistivity of the current sensing resistor material, a thickness of the current sensing resistor, and a width and a length of the current sensing resistor that determines an area of the current sensing resistor, and (c) the claim is prima facie obvious without showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 10, Takano further comprises a different wiring member (9A, 11A or 11B) ([0015]) connected to the first terminal (5A or 5B) by a wire (10).

Response to Arguments
Applicants' arguments filed July 21, 2021 have been fully considered but they are not persuasive.
Applicants argue that “Tsukada is different from the claimed invention in that the resistor 1 and the electrodes 3 are not layered in the thickness direction”, and that “It is therefore submitted that none of the cited references discloses or teaches the limitation of “a laminate having a width of less than or equal to 3 mm and having a thickness of less than or equal to 0.5 mm.” These arguments are not persuasive for the following reasons.  (a) As discussed above, the thickness of the laminate can be in the claimed range in view of Takano in view of Harada only.  (b) The Examiner cited the prior art reference of Tsukada et al. to show that the width and thickness of the laminate disclosed by Takano in view of Harada can be in the respective claimed range rather than incorporating the structural feature disclosed by Tsukada et al. into the laminate disclosed by Takano in view of Harada.  (c) In response to Applicants' arguments cited above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  (d) In addition, Applicants do not claim the lower limit of the claimed width and the lower limit of the claimed thickness.  Therefore, when the thickness of the resistor 1 disclosed by Tsukada et al. is approximately 0.1 mm to 1 mm, and the width of the resistor 1 disclosed by Tsukada et al. is approximately 2 mm to 7 mm, one of ordinary skill in the art can select the overall thickness of the resistor disclosed by Takano in view of Harada to be (close to) approximately 0.1 mm and the width of the resistor disclosed by Takano in view of Harada to be (close to) approximately 2 mm to optimize the resistance of the resistor disclosed by Takano in view of Harada.  In this case, the width and the thickness of the claimed laminate would be in the respective claimed range, because Applicants do not claim the lower limit of the claimed width and thickness of the laminate.  (e) Furthermore, Applicants do not provide any evidence that the claimed width and thickness without the respective lower limit would result in unexpected results.
Applicants argue that “In general, in a shunt resistor for detecting a current, it is desirable to have a resistor whose resistance is low”, that “However, when the resistance is too low, it becomes difficult to precisely measure the voltage drop between the electrode pair, and the sensitivity of the current sensing may become low”, that “The structure of the claimed invention provides a sensitive current sensing device for a power module, with a suitable size and thickness”, that “Such thickness and size are not known in the field of power module technology”, and “Especially, the thickness of the laminate of 0.5 mm or less is significantly small compared to prior art devices.”  These arguments are not persuasive for the following reasons.  (a) Applicants do not claim Applicants’ arguments are not commensurate with the claimed invention.  (b) Applicants do not claim what the claimed “power module” is, either.  (c) Tsukada et al. disclose a width and a thickness of a resistor overlapping with the claimed range of the width and thickness of the laminate, especially because Applicants do not claim the lower limits of the width and thickness of the laminate.  (d) Applicants’ arguments above are based on the teachings of the original disclosure rather than the claimed invention, and MPEP 2111.01 stipulates that it is improper to import claim limitations from the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 11, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815